Citation Nr: 1426421	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for disability of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1997 to April 2000, from March 2002 to August 2002, and from March 2005 to June 2006.  He received the Combat Infantryman Badge, among other awards and decorations.

The Veteran was also a member of the Army National Guard (ARNG) of Texas.  His service in the ARNG included an initial period of active duty for training from June 1995 to October 1995.  He was released from the ARNG in March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied service connection for disability of the cervical spine.

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claim.  The electronic files contain additional evidence, including a March 2014 brief from the Veteran's representative and additional VA treatment records, which the Board has reviewed.

In the March 2014 brief, the Veteran's representative waived initial review by the agency of original jurisdiction (AOJ) of evidence added to the claims file subsequent to certification of the Veteran's appeal.  See 38 C.F.R. § 20.1304(c) (2013).

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's claims file does not contain any service treatment records corresponding to his service in the ARNG between June 2006 and March 2009.  It appears clear that the ARNG no longer has any such records, to the extent that they exist, inasmuch as the Adjutant General of the Texas ARNG informed the RO in May 2009 that no such records were located.  It also appears that the Records Management Center has already provided the RO all service treatment records in its possession.

In January 2010, the RO contacted the Veteran by telephone and asked him if he knew the whereabouts of his service treatment records.  The Veteran informed the RO that he had a complete copy of his service treatment records, and the RO asked that he submit them.

Subsequently, however, in April 2010, when the RO wrote the Veteran to formally request that he provide the missing evidence, the RO identified the records it had been unable to locate as pertaining to the periods from March 2002 to August 2002 and March 2005 to June 2006.  No reference was made to the period from June 2006 to March 2009.

In May 2010, in response to the RO's request, the Veteran submitted copies of service treatment records.  However, he did not include any records dated between June 2006 and March 2009.  It is not clear from the evidence whether such records were not submitted because he did not have any, or whether because, based on the scope of the RO's written request, he believed that they were not required.  This needs to be clarified.

Records in Virtual VA reflect that the RO took adjudicatory action on a separate claim (service connection for posttraumatic stress disorder (PTSD)) in August 2013, while the present appeal was pending at the Board.  The August 2013 rating decision reflects that the RO procured additional evidence in connection with that claim, to include the Veteran's service personnel records and additional treatment records from the VA Texas Valley Coastal Bend Health Care System (HCS), dated from December 2011 to May 2013.  The report of an August 2013 VA fee basis (QTC) PTSD examination in Virtual VA also makes reference to a VA Form 21-0820 (Report of General Information (RGI)), dated in September 2012, apparently containing statements or information relative to the Veteran's claim for service connection for disability of the cervical spine.  None of these records (the Veteran's service personnel records, the additional VA treatment records through May 2013, or the September 2012 RGI) have been associated with the paper or electronic claims files currently before the Board.

It appears clear from the referenced rating decision that the foregoing evidence is in VA's possession; very likely in one or more temporary claims files maintained at the RO.  As such, the evidence is at least constructively of record, and should be associated with the record on appeal, and considered, in connection with the present appeal.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further development is required.

The most recent records of the Veteran's VA treatment currently before the Board are dated in April 2011 (with subsequently dated records, through May 2013, apparently contained in a temporary claims file at the RO).  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell, supra.

If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the Veteran's cervical spine disability, the AOJ should seek a supplemental opinion from the VA examiner who previously evaluated the Veteran's cervical spine, and offered an opinion with respect to etiology, in August 2010.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue here on appeal, to include any records pertaining to any chiropractic care he has received for the disability of his cervical spine.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the records identified by the Veteran as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Ask the Veteran to provide copies of any additional service treatment records in his possession, to particularly include any such records corresponding to his service in the ARNG between June 2006 and March 2009.  His response, and any additional evidence received, should be associated with the claims file.

3.  Contact the RO in Houston to obtain and associate with the record on appeal any and all documents in the RO's possession that are potentially relevant to the matter currently on appeal, to include any such documents maintained in temporary claims files, and to particularly include the Veteran's service personnel records, additional VA treatment records dated through May 2013, and a September 2012 RGI apparently containing statements or information relative to his claim for service connection for disability of the cervical spine.  If any of the records are not available, or do not exist, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since April 2011 (or-if the treatment records in the foregoing paragraph have already been procured and associated with the record on appeal-since May 2013), following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the Veteran's cervical spine disability, make arrangements to return the claims file to the VA examiner who previously evaluated the Veteran's cervical spine, and offered an opinion with respect to etiology, in August 2010.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file in August 2010.  Thereafter, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran suffers from a current disability of the cervical spine which had its onset in, or is otherwise attributable, to service.

If the August 2010 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

